Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered November 10, 2010. The order denied the motion of defendants Cosimo Zavaglia, Eugene D. Tarolli, Richard J. Tarolli and Remington Gardens for summary judgment dismissing the complaint.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties and filed on May 17, 2011,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Centra, Fahey, Gorski and Martoche, JJ.